





Exhibit 10.1


TRANSITION AND SEPARATION AGREEMENT
This Transition and Separation Agreement (this “Agreement”), dated this 31st day
of July, 2019, is entered into by and between FARO Technologies, Inc. (the
“Company”), and Robert E. Seidel (“Seidel”).
Recitals


WHEREAS, in connection with Seidel’s separation from the Company, and in order
to promote a smooth and amicable transition of duties, the Company has decided
to offer the separation compensation and the other consideration described
herein, conditioned upon Seidel’s compliance with the terms and conditions
described in this Agreement.
NOW THEREFORE, in consideration of the promises and the mutual covenants
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties agree as follows:
Agreement
1)
Transition.



a)Resignation. Seidel’s resignation from the position of Chief Financial Officer
and from any other positions or appointments that he may hold by or through the
Company and its affiliates, including as an officer or director of any
subsidiary of the Company, is effective July 26, 2019 (the “Resignation Date”).
Seidel agrees to execute, promptly upon request by the Company or any of its
affiliates, any additional documents necessary to effectuate such resignations.
After the Resignation Date, Seidel will no longer be authorized or permitted to
incur any expenses, obligations or liabilities on behalf of the Company or
engage in any duties and responsibilities except the Transition Duties outlined
below.


b)Transition Duties. After the Resignation Date and continuing to October 31,
2019 (the “Transition Period”), Seidel shall continue as an at-will employee of
the Company to perform the transition duties outlined herein (the “Transition
Duties”). In recognition of Seidel’s stated desire to pursue outside interests,
it is anticipated that the Transition Duties will not require Seidel’s full time
attention, and the Company understands and accepts that Seidel may work remotely
as necessary during the Transition Period. Seidel shall work at the direction of
the Company’s Chief Financial Officer towards achieving a smooth transition of
authority and operations to the Company’s employees designated by the Company’s
Chief Financial Officer, providing assistance and input concerning ongoing
work-related matters in order to effectively transition matters to other staff,
and performing other duties as reasonably directed by the Chief Financial
Officer. Seidel acknowledges and agrees that his employment with the Company
will terminate at the conclusion of the Transition Period, and that the Company
may shorten the Transition Period in its sole discretion upon notice to Seidel.
The Company acknowledges and agrees that if Seidel is discharged without cause
during the Transition Period or the Company exercises its right to shorten the
Transition Period for any reason, the consideration set forth in Section 2(a)
below shall continue to be paid as severance until October 31, 2020 and the
COBRA reimbursement set forth in Section 2(d) shall be extended through April
30, 2020.


c)Indemnification. The Company shall, to the fullest extent permitted or
required by the Florida Business Corporation Act (“FBCA”), indemnify Seidel
against any and all liabilities, and advance any and all reasonable expenses,
incurred thereby in any proceeding to which Seidel is a party or in which Seidel
is deposed or called to testify as a witness because of his performance of the
Transition Duties, including without limitation in connection with the
transition of his duties as an officer or director of any of the Company’s
subsidiaries following the Resignation Date. The rights to indemnification
granted hereunder shall not be deemed exclusive of any other rights to
indemnification against liabilities or the advancement of expenses which Seidel
may be entitled under any written agreement, the Company’s articles of
incorporation, bylaws, the FBCA, or otherwise.





--------------------------------------------------------------------------------





2)Consideration. The Company agrees to pay Seidel the following consideration
(the “Separation Compensation”), contingent upon Seidel’s execution of this
Agreement, and Seidel’s continued full compliance with the terms of this
Agreement:


a)In consideration for valuable consideration provided under this Agreement, the
Company will continue to pay Seidel his existing base salary of $344,020,
payable in biweekly installments during the Transition Period consistent with
the Company’s current payroll practices. Seidel will not receive a bonus payment
under the Company’s short-term cash incentive program in respect of performance
for any part of 2019. During the Transition Period and with respect to
fulfilling his obligations under Section 7, Seidel shall be entitled to out of
pocket expense reimbursement consistent with the Company’s travel and expense
policy.


b)In consideration for Seidel agreeing to the covenants set forth in Sections 3,
5, 7, 8 and 9 of this Agreement:


i)
the Company will continue to pay Seidel his existing base salary of $344,020,
payable in biweekly installments over a period of twelve (12) months following
the expiration of the Transition Period consistent with the Company’s current
payroll practices;



ii)
any outstanding and unvested stock options held by Seidel shall become fully
exercisable as of the expiration of the Transition Period, and such stock
options shall thereafter continue or lapse in accordance with the other
provisions of the applicable award certificate;



iii)
any outstanding restricted stock units held by Seidel shall become fully vested
as of the expiration of the Transition Period and shall immediately convert to
shares of Company common stock as of the expiration of the Transition Period;



provided, however that in the case of both (ii) and (iii) above, if Seidel
breaches any of the covenants set forth in Sections 3, 5, 7, 8 or 9 of this
Agreement in any material respect, his outstanding stock options shall terminate
immediately and automatically upon such breach and shall not be exercisable
following such breach regardless of the vested status of such stock options, and
Seidel’s unvested restricted stock units shall be immediately and automatically
forfeited upon such breach, in each case without further consideration or any
act or action by Seidel.
c)The payments and other consideration described in Sections 2(a) and 2(b) shall
be minus the deductions the Company considers appropriate for any local, state
and federal income taxes, Social Security, Medicare and other analogous
withholdings. The Company’s agreement to make the payments described in Sections
2(a) and 2(b) is specifically contingent upon Seidel executing this Agreement
and not revoking the Agreement, as set forth in Section 11(f) below. To the
extent the Separation Compensation becomes payable pursuant to the terms of this
Agreement, the Company will begin to make such payments within five (5) business
days (or, if later, on the first payroll date) after this Agreement becomes
effective and not subject to revocation pursuant to Section 11(f) below.


d)Seidel’s health insurance benefits with the Company shall continue on the same
terms and conditions during the Transition Period, and cease to be effective at
the conclusion of the Transition Period. Seidel shall be offered COBRA
continuation following the conclusion of the Transition Period to the extent
required by law and provided that Seidel timely elects continuation of medical
benefits pursuant to COBRA, and does not become eligible for medical benefits
under any other employer plan, the Company will reimburse Seidel the monthly
COBRA payment which Seidel makes, for a period not to exceed twelve (12) months.
The extent to which Seidel may continue to participate in the Company’s other
employee benefit plans during the Transition Period will be determined in
accordance with the written terms of the applicable written plan documents and
insurance contracts governing those employee benefit plans.


3)General Release and Covenant Not to Sue. In return for the Separation
Compensation described in Section 2(b), Seidel fully and forever discharges and
releases the Company, its subsidiaries and affiliates, and each of their
respective officers, directors, managers, employees, agents, attorneys and
successors and assigns (collectively, the “FARO Companies”) from any and all
claims or causes of action, known or unknown, for relief of any nature, arising
on or before the date of this Agreement, which Seidel now has or claims to have
or which Seidel at any time





--------------------------------------------------------------------------------





prior to signing this Agreement had, against the FARO Companies, including, but
in no way limited to: any claim arising from or related to Seidel’s employment
by FARO or the termination of Seidel’s employment with FARO, including but not
limited to any claim under the Age Discrimination in Employment Act (“ADEA”),
the Older Workers Benefit Protection Act (“OWBPA”), Title VII of the Civil
Rights Act of 1964, as amended, 42 U.S.C. § 1981, the Americans With
Disabilities Act (“ADA”), the Family and Medical Leave Act (“FMLA”), the
Employee Retirement Income Security Act (“ERISA”), the Equal Pay Act (“EPA”),
the Occupational Safety and Health Act (“OSHA”), the Florida Civil Rights Act
and any and all other local, state, and federal law claims arising under statute
or common law. Seidel also agrees not to file a lawsuit against any of the FARO
Companies in connection with such released claims. Seidel agrees that if anyone
makes a claim or undertakes an investigation involving him in any way, Seidel
waives any and all rights and claims to financial recovery resulting from such
claim or investigation. Seidel further represents that he has not assigned to
any other person any of such claims, and that he has the full right to grant
this release. It is agreed that this is a general release and it is to be
broadly construed as a release of all claims, except those that cannot be
released by law. By signing this Agreement, Seidel acknowledges that he is doing
so knowingly and voluntarily, that he understands that he may be releasing
claims he may not know about, and that he is waiving all rights he may have had
under any law that is intended to protect him from waiving unknown claims.
Notwithstanding the foregoing, nothing in this Section 3 shall affect Seidel’s
right to indemnification pursuant to Article 6 of the Company’s Amended and
Restated Articles of Incorporation.


4)No Admission of Liability. The signing of this Agreement, the payment of the
Separation Compensation, and the conferring of any other consideration upon
Seidel is not an admission by the Company of fault or potential liability on the
part of the Company. Rather, this Agreement is entered into in an effort to
provide Seidel with a separation package and to end the parties’ employment
relationship on an amicable basis. Seidel agrees that neither this Agreement nor
any of its terms shall be offered or admitted into evidence or referenced in any
judicial or administrative proceedings for the purpose or with the effect of
attempting to prove fault or liability on the part of the Company, except as may
be necessary to consummate or enforce the express terms of this Agreement.


5)Confidentiality and Non-Disparagement.


a)Seidel agrees not to disclose confidential, sensitive, or proprietary
information concerning the Company obtained by him during his employment with
the Company. For purposes of this Agreement, “confidential, sensitive, or
proprietary” information would include, without limitation, all materials and
information (whether written or not) about the Company’s services, products,
processes, research, customers, personnel, finances, purchasing, sales,
marketing, accounting, costs, pricing, improvements, discoveries, software,
business methods and formulas, inventions, and other business aspects of the
Company which are not generally known and accessible to the public at large or
which provide the Company with a competitive advantage.


b)Seidel agrees that he will not: (1) make any statements to representatives of
any press or media, Company employee, government entity, customer or vendor,
which is disparaging of the Company, its reputation, or the character,
competence or reputation of any officer, director, executive, employee, partner,
or agent of the Company or any of its affiliated entities; (2) directly or
indirectly provide information, issue statements, or take any action that would
be reasonably likely to damage the Company’s reputation, cause the Company
embarrassment or humiliation, or otherwise cause or contribute to the Company
being held in disrepute; (3) directly or indirectly seek to cause any person or
organization to discontinue or limit their current employment or business
relationship with the Company; or (4) encourage or assist others to issue such
statements or take such actions prohibited in this Section.


c)Notwithstanding anything herein to the contrary, any confidentiality,
non-disclosure, non-disparagement or similar provision in this agreement does
not prohibit or restrict Seidel (or his attorney) from initiating communications
directly with, or responding to any inquiry from, or providing testimony before,
the SEC, FINRA, any other self-regulatory organization or any other state or
federal regulatory authority, regarding this Agreement or its underlying facts
or circumstances.


6)Return of Property. Seidel agrees that no later than the conclusion of the
Transition Period he will have returned all Company business records and
property, including as applicable all financial files, notes, computer, cell





--------------------------------------------------------------------------------





phone, keys, contracts, employee records, files, correspondence, thumb drives,
or the like containing information which was provided by the Company or obtained
as a result of Seidel’s employment relationship with the Company.


7)Future Assistance. In partial consideration for receiving the Separation
Compensation, Seidel agrees that after the Transition Period, he will reasonably
cooperate and make himself reasonably available to the Company in the event his
assistance is needed to locate, understand, or clarify work previously performed
by him or other work-related issues relating to his employment. Seidel further
agrees, upon the Company’s request, to cooperate, assist and make himself
reasonably available to the Company or its attorneys, on an as-needed basis, to
provide information related to the Company’s financial statements, as well as
any lawsuits which are pending or which may arise in the future, related in any
way to issues of which Seidel had personal knowledge or involvement during the
term of employment with the Company. This may include, but is not limited to,
making himself reasonably available to provide information to the Company’s
attorneys, providing truthful and accurate sworn testimony in the form of
deposition, affidavit and/or otherwise requested by the Company or providing
testimony to government agencies. Given Seidel’s position as an executive
employee, if he is contacted by a governmental agency to provide information
related to the Company, he agrees to contact the Company’s General Counsel prior
to providing any information or response to the governmental agency in order to
provide the Company with a meaningful opportunity to respond to such a request.
To the extent permitted by applicable law, Seidel also agrees to permit the
Company’s attorneys to be present during any interview he may be required to
give with any governmental entity.


8)Non-Competition. In order to protect the Company’s trade secrets and
confidential information, third-party goodwill and other legitimate business
interests, Seidel acknowledges and agrees that during the Transition Period and
for a period of two (2) years after the conclusion of the Transition Period (the
“Restricted Period”), Seidel will not, without the Company’s express written
permission, directly or indirectly, assist, be employed by, consult with, or
provide services to any FARO Competitor. Seidel understands and agrees that,
during the Restricted Period, he is and will be subject to the restrictions set
forth in this Section 8 in any geographic territory where the Company conducts
business, including without limitation, the continental United States, Europe
and Asia. “FARO Competitor” means (i) any business or enterprise that provides
goods and/or services similar to or competitive with the Company (each such
business or enterprise, a “Competitor”), or (ii) any of such Competitor’s
subsidiaries, affiliates, agents or distributors, irrespective of whether the
subsidiary, affiliate, agent or distributor itself provides goods and/or
services similar to or competitive with the Company. As used in this definition,
“affiliate” includes any entity, business or enterprise that, directly or
indirectly, controls a Competitor or is under common control through another
person or entity with a Competitor. The terms “controls,” “controlled by,” and
“under common control” mean, when used with respect to any specified legal
entity, the power to direct the management and policies of such entity, directly
or indirectly, whether through the ownership of voting securities, by contract
or otherwise. The term “assist” includes any direct or indirect interest in any
enterprise, whether as a stockholder, member, partner, joint venture,
franchisor, franchisee, executive, consultant or otherwise (other than by
ownership of less than two percent (2%) of the stock of a publicly held
corporation) or rendering any direct or indirect service or assistance to any
FARO Competitor.


9)Non-Solicitation. During the Restricted Period, Seidel shall not, without the
prior written permission of the Company, directly or indirectly, for himself or
on behalf of any other person or entity, (i) solicit, call upon, encourage or
contact, or attempt to solicit, call upon, encourage or contact any customer or
prospective customer of the Company or any of its subsidiaries for purposes of
providing products or services competitive with those products or services
offered by the Company or any of its subsidiaries or causing such person or
entity to terminate their business relationship with the Company or any of its
subsidiaries, or (ii) solicit or induce, or attempt to solicit or induce, any
employee of the Company or any of its subsidiaries to terminate his or her
relationship with the Company or any of its subsidiaries and/or to enter into an
employment or agency relationship with Seidel or with any other person or entity
with whom Seidel is affiliated, provided that the restriction in this Section 9
shall apply only to employees of the Company or any of its subsidiaries with
whom Seidel worked by virtue of and during his employment with the Company.


10)Section 409A. The provisions of this Agreement will be administered,
interpreted and construed in a manner consistent with Section 409A of the
Internal Revenue Code of 1986, as amended, the regulations issued thereunder, or
any exception thereto (or disregarded to the extent such provision cannot be so
administered, interpreted, or construed). Each payment under this Agreement
shall be considered a separate and distinct payment. Seidel shall have





--------------------------------------------------------------------------------





no right to designate the date of any payment under this Agreement. Seidel will
not be considered to have terminated employment with the Company and its
affiliates for purposes of any payments under this Agreement which are subject
to Section 409A until Seidel would be considered to have incurred a “separation
from service” (within the meaning of Section 409A). To the extent required in
order to avoid accelerated taxation and/or tax penalties under Section 409A,
amounts that would otherwise be payable pursuant to this Agreement or any other
arrangement between Seidel and the Company and its affiliates during the six (6)
month period immediately following Seidel’s separation from service will instead
be paid on the first business day after the date that is six (6) months
following Seidel’s separation from service (or, if earlier, Seidel’s date of
death). Nothing contained in this Agreement shall constitute any representation
or warranty by the Company regarding compliance with Section 409A or any other
applicable provision of federal, state, local or other tax law. The Company has
no obligation to take any action to prevent the assessment of any tax under
Section 409A or any other applicable provision of federal, state, local or other
tax law, and neither the Company, nor any of the FARO Companies, shall have any
liability to Seidel or any other person with respect thereto.


11)Miscellaneous.


a)Seidel shall pay all damages (including, but not limited to, litigation and/or
defense costs, expenses, prejudgment interest, and reasonable attorneys’ fees)
incurred by the Company as a result of Seidel’s material breach of this
Agreement. The Company shall pay all damages (including, but not limited to,
litigation and/or defense costs, expenses, prejudgment interest, and reasonable
attorneys’ fees) incurred by Seidel as a result of the Company’s material breach
of this Agreement.


b)Seidel agrees that the Company shall have no other obligations or liabilities
to him except as provided herein. This Agreement shall be construed as a whole
in accordance with its fair meaning and the laws of the State of Florida. Any
dispute under this Agreement shall be adjudicated by a court of competent
jurisdiction in the state or federal courts of Orange County, Florida. Except as
otherwise provided for herein, this Agreement constitutes the entire agreement
between the Company and Seidel on the matters described herein and it shall not
be modified unless in writing and executed by a duly authorized officer of the
Company. The provisions of this Agreement are severable and if any provision is
held to be invalid or unenforceable, it shall not affect the validity or
enforceability of any other provision.


c)Except as otherwise provided in Section 2 of this Agreement, this Agreement
shall have no effect on Seidel’s entitlement to stock options or other benefits
earned and vested prior to the conclusion of the Transition Period, except to
the extent such benefits are affected by the conclusion of the Transition Period
under the terms of the respective plans governing such benefits. Except as
provided in this subsection (c), such benefits shall be governed by the terms of
their respective plans outside the terms of this Agreement.


d)SEIDEL ACKNOWLEDGES THAT HE VOLUNTARILY ENTERS INTO THIS AGREEMENT WITH A FULL
AND COMPLETE UNDERSTANDING OF ITS TERMS AND LEGAL EFFECT. SEIDEL REPRESENTS THAT
HE WAS ADVISED TO CONSULT WITH AN ATTORNEY ABOUT THE PROVISIONS OF THIS
AGREEMENT BEFORE SIGNING BELOW.


e)Seidel further represents that by entering into this Agreement, Seidel is not
relying on any statements or representations made by the Company, its officers,
directors, agents, or employees, which are not specifically incorporated in this
Agreement; rather, Seidel is relying upon Seidel’s own judgment and the advice
of Seidel’s attorney, if applicable.


f)The offer embodied in this Agreement shall remain open and capable of
acceptance by Seidel until August 22, 2019, after which time the offer shall be
revoked. Seidel acknowledges that he has been given at least 21 calendar days
from the date of this Agreement to accept the terms of this Agreement, although
he may accept it at any time within those 21 days. After Seidel executes this
Agreement, Seidel will still have an additional 7 days in which to revoke his
acceptance. To revoke, Seidel must notify the Company’s General Counsel in
writing delivered via hand delivery or certified mail, return receipt requested,
and the Company’s General Counsel must receive such written notification before
the end of the 7-day revocation period. If Seidel does not execute this
Agreement within the 21-day period, or if he timely revokes this Agreement
during the 7-day revocation period, this Agreement will not become effective and





--------------------------------------------------------------------------------





he will not be entitled to the Separation Compensation provided for in Section 2
above, and he will return to the Company any and all Separation Compensation
already received by him under this Agreement.


g)This Agreement may not be revoked at any time after the expiration of the
7-day revocation period referenced in Section 11(f) above. This Agreement is not
intended to and shall not affect the right of Seidel to file a lawsuit,
complaint or charge that challenges the validity of this Agreement under the
Older Workers Benefit Protection Act, 29 U.S.C. §626(f), with respect to claims
under the ADEA. Seidel agrees, however, that, with the exception of an action to
challenge his waiver of claims under the ADEA, if he ever attempts to make,
assert or prosecute any claim(s) covered by the General Release and Covenant Not
to Sue in Section 3, he will, prior to filing or instituting such claim(s),
return to the Company any and all the Separation Compensation payments already
received by him under this Agreement, plus interest at the highest legal rate,
and, with the exception of an action to challenge his waiver of claims under the
ADEA, if the Company prevails in defending the enforceability of any portion of
the Agreement or in defending itself against any such claim, he will pay the
Company’s attorneys’ fees and costs incurred in defending itself against the
claim(s) and/or the attempted revocation, recession or annulment of all or any
portion of this Agreement.


h)The rights and obligations of the Company under this Agreement shall inure to
the benefit of, and shall be binding upon the successors and assigns of the
Company and by this Section 11(h), Seidel expressly consents to the Company’s
right to assign this agreement. This Agreement cannot be assigned by Seidel.


i)Except as provided in Section 11(c), this Agreement sets forth the entire
agreement between the parties concerning the termination of Seidel’s employment
with the Company and supersedes any other written or oral promises concerning
the subject matter of this Agreement.


j) This Agreement may be signed in counterparts or transmitted by electronic
means, but shall be considered duly executed if so signed by the parties.
*****
IN WITNESS WHEREOF, the parties hereto have executed this Agreement the day and
year indicated below.


FARO TECHNOLOGIES, INC.


/s/ Katrona Tyrrell
By: Katrona Tyrrell
Its: Chief People Officer
Date: July 31, 2019




/s/ Robert E. Seidel
By: Robert E. Seidel
Date: July 31, 2019





